DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Claims 1, 17 and 25 have been amended.
Claims 9-16, 19 and 34 have been cancelled.
Claims 1-8, 17, 18 and 20-33 are pending, with claims 1-8 and 25-28 being withdrawn.
Claims 17, 18, 20-24 and 29-33 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al (JP 2002/324562, as supplied by the applicant in the IDS of November 2, 2021, with the English machine translation utilized for citations), in view of RIFFELSBERGER et al (US PG PUB 2011/0003220) and MATSUNO et al (US PG PUB 2007/0111061).
Regarding claim 17, KONUMA et al teaches a hybrid power system (figure 1) comprising:
a battery (52);
a fuel cell stack (51, figures 1 and 2A/2B) comprising:
first and second conductive end plates (shown in figure 2B as component 78 at one end, with the corresponding end plate 79 attached to terminal 84, ¶24) comprising contact terminals (84 and the box terminal present on end plate 78 of figure 2B, ¶25), 

at least one conductive middle plate (82/83, ¶ 25 and 26) comprising at least one contact terminal (85/86, ¶25 and 26), each conductive middle plate being configured to be stacked between adjacent fuel cells (figure 2B); and 
a control unit (57) configured to select an operating voltage of the fuel cell stack when the hybrid power system is feeding a load (55), wherein the operating voltage is obtained from the contact terminals of the at least one conductive middle plate and conductive end plates (¶ 18, 31 and 34); 
and a switch (58) to selectively connect the load (55) with the at least one contact terminal of the at least one conductive middle plate (terminals 85/86 of intermediate layers 82/83, figure 2B) and the at least one contact terminal of the first conductive end plate (terminal of end plate 78, figures 1 and 2B) of the fuel cell stack (51), wherein the control unit is configured to selectively operate the switch to select the operating voltage of the fuel cell stack used to feed the load (¶ 34-37) via connection to only one of the plurality of inputs (84-86) to the single output (via line between 58 and 55 of figure 1) to the load (55).  
KONUMA et al fails to teach the use of a plurality of switches that comprise only one input terminal to control the voltage output of the stack and for the second conductive end plate is connected to ground.
RIFFELSBERGER et al teaches the connectivity of a fuel cell to external components, just as in KONUMA et al, as shown in figure 3.  RIFFELSBERGER et al shows the use of a plurality switches (14) for control of each individual cells (11) of a series fuel cell stack (abstract) wherein their selection allows for manipulation of the voltage output via a control device (16) (¶ 47 and 48).
At the time of filing, it would have been obvious to one of ordinary skill to substitute the multiple, individual switches for each of the terminals/cells of RIFFLESBERGER et al for the single switch 
The combination of KONUMA et al and RIFFELSBERGER et al fails to address the connection of the second end plate to ground.
MATSUNO et al shows a plurality of fuel cell power generating units 121/122/123, connected via switching, as in modified KONUMA et al, as shown in figures 2 and 6.  Figure 6 shows the negative pole or end plate of fuel cell stack (121) as being connected to ground.  Moreover, figure 2 shows the use of a ground connection (46) of the lowermost or outermost end plate of the power generating units.  MATSUNO et al details the use of the ground connection on the end as a method to provide calculation of voltages of the stacked portions relative to the ground potential (¶ 57-60 and claim 11).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the connection of the outermost end plate of modified KONUMA et al to ground, as in MATSUNO et al, to enable calculation of the voltages of each fuel cell section relative to the ground potential supplied due to the connection therein.
Regarding claim 18, the control unit is configured to select the operating voltage of the fuel cell stack depending on the values of the voltages at the contact terminals of the fuel cell stack (KONUMA et al, ¶ 34-35), wherein the values of the voltages are measured between the first conductive end plate and the second conductive end plate, and between the at least one conductive middle plate and the second conductive end plate (MATSUNO et al, ¶ 57-60, wherein when combined with modified KONUMA et al the voltage is between the grounded end plate and the selected switch).
Regarding claim 21, the fuel cell stack (KONUMA et al, figure 2B) further comprises a plurality of fuel cell sub-stacks (pieces between the terminals of figure 2B) connected in series, each fuel cell sub-
Regarding claim 24, KONUMA et al teaches each contact terminal comprises one or more conductive tabs (84/85) protruding from the fuel cell stack (51) in figure 2B.
Regarding claim 29, while KONUMA et al details the use of operation of the switches to achieve a predetermined voltage (¶ 34-37, voltage threshold for the device needed) generated by the system of the fuel cell stack which is fed to the load.  The device of modified KONUMA et al is capable of and has the structure needed to operate the device to feed a load under different circumstances.  Since the structure of modified KONUMA et al is capable of performing the claimed functionality and since the claim is directed to an apparatus claim, modified KONUMA et al fulfills the claim as feeding the load based on the voltage is clear and the conditions to do so are intended use of the device.
Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al, view of RIFFELSBERGER et al and MATSUNO et al, as applied to claim 17 above, and further in view of ELLIOTT et al (WO 2016/059393 A1).
Regarding claim 20, while KONUMA et al details the connection and flow of the voltage generated by the fuel cell to the battery (¶ 31), modified KONUMA et al is silent to the use of a switch to enable connection.
ELLIOTT et al is directed to a hybrid fuel cell/battery system (abstract), just as in KONUMA et al.  ELLIOTT et al details the connection of the fuel cell and battery via a switch on page 3, line 19-page 4, line 10 and page 5, lines 1-8 wherein the voltage generated in the fuel cell flows to the battery when the switch is connected and disengaging the switch when the voltage exceeds safe limits for the battery.

Regarding claim 30, while KONUMA et al details the comparison of the operating voltage to a predetermined voltage (¶ 31), modified KONUMA et al fails to detail the cooperation of the fuel cells with the battery via a battery switch in response to the voltage across the plates being lower than the voltage of the battery.
ELLIOTT et al is directed to a hybrid fuel cell/battery system (abstract), just as in KONUMA et al.  ELLIOTT et al details the connection of the fuel cell and battery via a switch on page 3, line 19-page 4, line 10 and page 5, lines 1-8 wherein the voltage generated in the fuel cell flows to the battery when the switch is connected.  ELLIOTT et al details the battery to receive voltage from the fuel cell when the operating voltage of the fuel cell is below the maximum operating voltage of the battery (page 4, lines 1-4) to ensure safe operation of the device.
It would have been obvious to one of ordinary skill to limit connection between the fuel cell and battery of modified KONUMA et al, as in ELLIOTT et al, to that of voltages below the maximum voltage of the battery (selection of the predetermined voltage of KONUMA et al) so as to stay within the desired battery capacity with minimal modulation or control by the system while allowing for safe operation.
Claims 22, 23 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONUMA et al, in view of RIFFELSBERGER et al and MATSUNO et al, as applied to claims 17 and 21 above, and further in view of LAM (US PG PUB 2006/0204815).
Regarding claim 22, while KONUMA et al teaches the formation of a fuel cell stack comprised of sub-stacks in the figure 2B, modified KONUMA et al is silent to the use of bipolar plates with a fuel cell therebetween.

At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks and on opposing sides of each fuel cell, as in LAM, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance and components needed for fabrication.
Regarding claim 23, while KONUMA et al teaches the formation of a fuel cell stack comprised of sub-stacks in figure 2B, modified KONUMA et al is silent to the conductive plates as being bipolar.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in modified KONUMA et al.  Paragraphs 5, 6 and 8 details the use of bipolar plates (26) to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.
At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place bipolar plates in electrical contact with the conductive middle plate and a cathode or anode of an associated cell of KONUMA et al to continue the series electrical connection with the conductive components.
Regarding claim 31, modified KONUMA et al is silent to the use of bipolar plates arranged in the adjacent cells and does not expressly address the conductive middle plate as being configured to be stacked in contact with a cathode and anode of adjacent fuel cells.

At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified KONUMA et al, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place the conductive middle plate in contact with a cathode or anode of an associated cell of KONUMA et al to continue the series electrical connection with the conductive components.
Regarding claim 32, KONUMA et al teaches the conductive middle plate to comprise conductive tabs as shown to extend beyond the fuel cell body (figure 2B), but modified KONUMA et al fails to teach the layer to be bipolar.
LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in KONUMA et al.  Paragraphs 5, 6 and 8 details the use of bipolar plates (26) to form the conductive component between adjacent fuel cells within the plurality of fuel cells with the fuel cell (24) therebetween to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.
At the time of filing, it would have been obvious to one of ordinary skill to utilize a bipolar plate, as in LAM, as the conductive middle plate of modified KONUMA et al to further enable series connectivity of the fuel cell pluralities, a functionality already enabled by the conductive plate of KONUMA et al, while still minimizing electrical resistance.
Regarding claim 33, KONUMA et al teaches the end plate to be the end conductive plate, but modified KONUMA et al fails to disclose the fuel cell to further include end plates.

It would have been obvious to one of ordinary skill in the art to utilize an electrically insulating end plate exterior to the conductive end plate, as in LAM, as opposed to the end plate of modified KONUMA et al to enable insulation of the device from the exterior.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and its dependents have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         11/18/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721